EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David W. Schalk on 1/18/2022.

The application has been amended as follows: 
In the claims:
1. (Original) An output control device that controls output of sound, comprising: a space information obtaining unit that obtains a position and a normal line of an actual object in a space on a basis of a captured image; a correction coefficient obtaining unit that calculates a ratio of a change of a parameter representing a state of the sound at a predetermined position, the change being caused by reflection at the actual object, on a basis of the position and the normal line, and obtains a correction coefficient for adjusting the output of the sound, on a basis of the ratio of the change; and an output unit that adjusts the output of the sound by using the correction coefficient.  

2. (Original) The output control device according to claim 1, wherein the correction coefficient obtaining unit obtains the correction coefficient for a level of a sound signal by calculating the ratio of the change of energy of the sound at a position of a listener, and US_147024340v1_100809-009243SC18004 US the output unit outputs the sound signal whose level is adjusted using the correction coefficient to a speaker.  
3. (Original) The output control device according to claim 2, wherein the correction coefficient obtaining unit obtains the correction coefficient for each of a plurality of the speakers, and the output 
4. (Previously Amended) The output control device according to claim 2, wherein the correction coefficient obtaining unit obtains, on a basis of the ratio of the change of the energy caused by reflection of the sound from one of 
5. (Previously Amended) The output control device according to claim 2, wherein the correction coefficient obtaining unit obtains, on a US_147024340v1_100809-009244SC18004 US basis of the ratio of the change of the energy caused by reflection of the sound from one of 
6. (Previously Amended) The output control device according to claim 1, wherein the space information obtaining unit obtains the normal line of the actual object on a basis of polarization images of a plurality of orientations.  
7. (Previously Amended) The output control device according to claim 1, wherein the space information obtaining unit further obtains a material of the actual object on a basis of the captured image or a user input, and the correction coefficient obtaining unit includes influence of the material in the reflection at the actual object into calculation of the ratio of the change of the parameter.  
8. (Original) The output control device according to claim 6, wherein US_147024340v1_100809-009245SC18004 US the space information obtaining unit further obtains a sound absorption coefficient by estimating a material of the actual object on the basis of the polarization images, and the correction coefficient obtaining unit calculates the energy of reflected sound on a basis of a path length of the sound and the sound absorption coefficient at the actual object.  

10. (Original) An output control system comprising: an imaging device that captures an image of a space; and an output control device that controls output of sound, wherein the output control device includes a space information obtaining unit that obtains a position and a normal line of an actual object in the space on a basis of an image captured by the imaging US_147024340v1_100809-009246SC18004 US device, a correction coefficient obtaining unit that calculates a ratio of a change of a parameter representing a state of the sound at a predetermined position, the change being caused by reflection at the actual object, on a basis of the position and the normal line, and obtains a correction coefficient for adjusting output of the sound, on a basis of the ratio of the change, and an output unit that adjusts the output of the sound by using the correction coefficient.  
11. (Previously Amended) An output control method comprising: by an output control device that controls output of sound obtaining a captured image of a space by an imaging device; obtaining a position and a normal line of an actual object in the space on a basis of the captured image; calculating a ratio of a change of a parameter representing a state of the sound at a predetermined position, the change being caused by reflection at the actual object, on a basis of the position and the normal line, and obtaining a correction coefficient for US_147024340v1_100809-009247SC18004 US adjusting the output of the sound, on a basis of the ratio of the change; and adjusting the output of the sound by using the correction coefficient.  
12. (Currently Amended) A non-transitory computer readable medium having stored thereon a computer program for a computer that controls output of sound, comprising: by a space information obtaining unit, obtaining a position and a normal line of an actual object in a space on a basis of a captured image; by a correction coefficient obtaining unit, calculating a ratio of a change of a parameter representing a state of the sound at a predetermined position, the change being caused by reflection at 
13. (Original) An output control device that controls output of a propagation substance that propagates in a US_147024340v1_100809-009248SC18004 US space, the output control device comprising: a space information obtaining unit that obtains a position and a normal line of an actual object in the space on a basis of a captured image; a correction coefficient obtaining unit that calculates a ratio of a change of a parameter representing a state of the propagation substance at a predetermined position, the change being caused by reflection at the actual object, on a basis of the position and the normal line, and obtains a correction coefficient for adjusting the output of the propagation substance, on a basis of the ratio of the change; and an output unit that adjusts the output of the propagation substance by using the correction coefficient.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed over prior art of record.
Most relevant prior art of record is Nakayama (US 20090180624 A1) hereinafter Nakayama.
Regarding claim 1, Nakayama teaches An output control device that controls output of sound (“A method and a system for achieving a self-adaptive surround sound” in ¶[Abstract]), comprising: a space information obtaining unit that obtains a position of an actual object in a space on a basis of a captured image (“calculating position information of the room relative to the camera and position information of the user relative to the camera according to the images and the parameters (S120);” in ¶[Abstract]); Nakayama does not specifically disclose the device further comprising the space 
The following is the reason for allowance of claim1:
Nakayama alone or in combination with any other prior art of record doers not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises the space information obtaining unit obtains a normal line of an actual object in a space on a basis of a captured image, a correction coefficient obtaining unit that calculates a ratio of a change of a parameter representing a state of the sound at a predetermined position, the change being caused by reflection at the actual object, on a basis of the position and the normal line, and obtains a correction coefficient for adjusting the output of the sound, on a basis of the ratio of the change; and an output unit that adjusts the output of the sound by using the correction coefficient, 
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-9, claims are allowed for their dependency on allowed claim 1.
Regarding claim 10, claim is allowed for being the system comprising at least the same elements and performing at least the same functions performed by the device of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claim 11, claim is allowed for being the method comprising at least the same elements and performing at least the same functions performed by the device of allowed claim 1 (see reasons for allowance of claim 1 above).

Regarding claim 12, claim is allowed for being the non-transitory computer readable medium having stored thereon a computer program for a computer comprising at least the same elements and performing at least the same functions performed by the device of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claim 13, claim is allowed for being the device comprising at least the same elements and performing at least the same functions performed by the device of allowed claim 1 (see reasons for allowance of claim 1 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/AMMAR T HAMID/Examiner, Art Unit 2654